DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10, 12-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach assigning themes to media elements based on analysis, assigning  ratings to the elements, each rating associated with a theme and based on external data associated with rating sites and online forums, and stitching together these elements based on comprising similar context, determining overall ratings for the resulting micro-scenes comprising the stitched-together elements based on the ratings of respective constituent elements, and presenting media content without said micro-scenes by disabling access to the micro-scenes. This differs from the method of Serce of generating themes and ratings, which repliers on "crowd-sourcing" the scenes themselves (Serce 2:54-3:9).
Disabling access to the micro-scenes based on ratings and presenting the content without the micro-scenes integrates any recited judicial exception into a practical application as an improvement to the technology of media playback.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159